DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 10 March, 2021. The amendments have been entered, and accordingly, claims 1, 5, 7-11, 16 and 20 are pending, wherein claims 2-4, 6, 12-15, and 17-19 are cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 has been amended to recite, “wherein the controller is further configured to adjust the liquid pressure adjusting expansion valve to reduce the pressure of the refrigerant so that the refrigerant flows through the liquid refrigerant communication pipe in the gas-liquid two-phase state and so that the refrigerant flows through the outlet of the refrigerant cooler in the liquid state during the cooling operation,.”, wherein right after the recitation of “the cooling operation” there is a comma just prior to the period of the claim. It should be corrected so as to remove the comma after “the cooling operation”, and the limitation recites - - wherein the controller is further configured to adjust the liquid pressure adjusting expansion valve to reduce the pressure of the refrigerant so that the refrigerant flows through the liquid refrigerant communication pipe in the gas-liquid two-phase state and so that the refrigerant flows through the outlet of the refrigerant cooler in the liquid state during the cooling operation[[,]]. - -


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites, “wherein the refrigerant cooling-side sensor is located in the outdoor liquid refrigerant pipe at a part thereof between the outdoor expansion valve and the liquid pressure adjusting expansion valve”, and is now dependent upon claim 5. Claim 5 recites, “a refrigerant cooling-side sensor that is located in the outdoor liquid refrigerant pipe at a part thereof between the outdoor heat exchanger and the liquid pressure adjusting expansion valve and configured to detect a pressure of the refrigerant or a state quantity equivalent to the pressure”, such that the limitation recited in claim 7 does not further limit the recitation within claim 5. Due to this, claim 7 is rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of claim 5 from which it depends.


Allowable Subject Matter
Claims 1, 5, 7-11, 16 and 20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, when considered as a whole, alone, or in combination, neither anticipates nor renders obvious the combination set forth in the independent claim of the present application, and specifically, does not show:
“An air conditioner comprising: 
a refrigerant circuit configured by connecting, via a liquid refrigerant communication pipe and a gas refrigerant communication pipe, an outdoor unit having a compressor and an outdoor heat exchanger…, 
wherein an outdoor liquid refrigerant pipe connecting a liquid-side end of the outdoor heat exchanger and the liquid refrigerant communication pipe is connected to a refrigerant returning pipe that branches off a portion of the refrigerant flowing through the outdoor liquid refrigerant pipe and returns the portion of the refrigerant to the compressor, and the outdoor liquid refrigerant pipe is provided with a refrigerant cooler configured to cool the refrigerant flowing through the outdoor liquid refrigerant pipe using the refrigerant flowing through the refrigerant returning pipe, 
wherein a liquid pressure adjusting expansion valve configured to reduce a pressure of the refrigerant is located in the outdoor liquid refrigerant pipe at a part thereof between the liquid refrigerant communication pipe and the refrigerant cooler so that the refrigerant flows through the liquid refrigerant communication pipe in a gas-liquid two-phase state and so that the refrigerant flows through an outlet of the refrigerant cooler in a liquid state, 
wherein the refrigerant becomes a liquid state in the outdoor heat exchanger by releasing its heat through heat exchange with outside air during a cooling operation, wherein an outdoor expansion valve configured to reduce the pressure of the refrigerant is located in the outdoor liquid refrigerant pipe at a part thereof between the outdoor heat exchanger and the refrigerant cooler…, and 
wherein the controller is further configured to adjust the liquid pressure adjusting expansion valve to reduce the pressure of the refrigerant so that the refrigerant flows through the liquid refrigerant communication pipe in the gas-liquid two-phase state and so that the refrigerant flows through the outlet of the refrigerant cooler in the liquid state during the cooling operation,.” (claim 1).
As noted by the Applicant, SETOGUCHI (US 2009/0301117 A1), which is considered to be the closest prior art of record from a structural standpoint, discloses the use of a supercritical refrigerant (carbon dioxide). More so, due to the use of such refrigerant within the system, the outdoor heat exchanger is a gas cooler not a condenser, i.e., the carbon dioxide refrigerant is cooled by the outdoor heat exchanger, but there is no phase change occurring with the outdoor heat exchanger. Therefore, SETOGUCHI cannot provide that the outdoor heat exchanger produces a liquid state of the refrigerant through heat exchange with the outdoor air flow, and further, SETOGUCHI is not directed to be used with non-supercritical refrigerants (par. 5,line 1 – par. 6,line 3). Due to this, it is unclear the use of different refrigerants that could change phase within an outdoor heat exchanger which acts as a condenser, and further, it is unclear whether the same conditions/phase state of the fluid would exist in such a refrigerant system, as required by the claims. Secondly, NISHIMURA (US 2010/0275626 A1) and KASAHARA (US 2010/0180612) provide use of an expansion valve directly downstream of the outdoor heat exchanger, but neither teaches the addition of an additional valve (liquid pressure adjusting expansion valve) along the outdoor liquid refrigerant pipe of the outdoor unit, so as to provide that the addition of a valve would produce a two-phase gas-liquid phase fluid to flow into the liquid refrigerant communication pipe. In fact, looking at NISHIMURA and KASAHARA there is only an indoor expansion valve or a valve which provides expansion upstream of the indoor unit within the outdoor heat exchanger, such that there are only ever two valves described (not three as required by the present invention characterized in claim 3). KITAYAMA(JP H03230059A) provides that there are two outdoor expansion valves (15 and 5), with the indoor units containing a respective an indoor expansion valve (8a-8d) each. However, KITAYAMA does not disclose the control required to adjust both expansion valves within the outdoor unit to achieve the same control of the refrigeration system and/or effect achieved by the claimed invention related to the phase of the refrigerant and subcooling degree within the system.  Lastly, KORENAGA (US 2016/0097568 A1) teaches the use of an outdoor expansion valve (22) and an indoor expansion valve (10) with another valve (5) provided along a liquid refrigerant pipe communicating with the liquid refrigerant communication pipe(8) and a discharge side of a cooler (20). However, the valve (5) is merely described as liquid-side extension pipe connecting valve, and not as an additional expansion valve which could be construed as a liquid pressure adjusting expansion valve. In view of the prior art, there is no teaching in the prior art that would, reasonable and absent impermissible hindsight reasoning, motivate one having ordinary skill within the art to modify the teachings to incorporate a non-supercritical refrigerant configured to achieve the phase states claimed, the liquid pressure adjusting expansion valve, and the control thereof, as configured within the independent claim (claim 1).
Thus, the invention defined by independent claim 1, and the dependents thereof, are neither anticipated nor rendered obvious by the prior art of record.

Response to Arguments
Applicant’s arguments, see page 7, filed 10 March, 2021, with respect to claims 7 and 12 have been fully considered and are persuasive.  The rejection of claims 7 and 12 under 35 U.S.C. 112(b) has been withdrawn. Note, claim 12 is cancelled.
 Applicant’s arguments, see pages 7-12, filed 10 March, 2021, with respect to claims 1, 3-7, 9, 11, and 14-16 have been fully considered and are persuasive.  The rejection of claims 1, 3-7, 9, 11, and 14-16 under 35 U.S.C. 103 as being unpatentable over SETOGUCHI, in view of NISHIMURA has been withdrawn. Note, claims 3-4, 6, and 13-15 are cancelled.
Applicant’s arguments, see pages 7-12, filed 10 March, 2021, with respect to claims 8 and 12 have been fully considered and are persuasive.  The rejection of claims 8 and 12 under 35 U.S.C. 103 as being unpatentable over SETOGUCHI, in view of NISHIMURA and KASAHARA has been withdrawn. Note, claim 12 is cancelled.
Applicant’s arguments, see pages 7-12, filed 10 March, 2021, with respect to claims 10 and 18-20 have been fully considered and are persuasive.  The rejection of claims10 and 18-20 under 35 U.S.C. 103 as being unpatentable over SETOGUCHI, in view of NISHIMURA and ONISHI has been withdrawn. Note, claims 18 and 19 are cancelled.
However, upon further consideration, a new ground(s) of rejection is made in view of claims 7 requiring the same limitation recited within claim 5, from which claim 7 now depends. Due to this, the claim fails to further limit the subject matter of claim 5, and therefore, is rejected under 35 U.S.C. 112(d).-
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/13/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763